Matter of Andrew S. (2018 NY Slip Op 06544)





Matter of Andrew S.


2018 NY Slip Op 06544


Decided on October 3, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 3, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SANDRA L. SGROI
HECTOR D. LASALLE
BETSY BARROS, JJ.


2017-08441
 (Docket No. D-00410-17)

[*1]In the Matter of Andrew S. (Anonymous), appellant.


Jeffrey C. Bluth, New York, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Devin Slack and Rebecca L. Visgaitis of counsel), for respondent.

DECISION & ORDER
In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Andrew S. appeals from an order of disposition of the Family Court, Kings County (Alan Beckoff, J.), dated July 28, 2017. The order of disposition adjudicated Andrew S. a juvenile delinquent and placed him on probation for a period of 18 months.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
Upon the conclusion of a juvenile's dispositional hearing, the Family Court shall enter an order of disposition imposing "the least restrictive available alternative . . . which is consistent with the needs and best interests of the [juvenile] and the need for protection of the community" (Family Ct Act § 352.2[2][a]). "The Family Court has broad discretion in determining whether to adjourn a proceeding in contemplation of dismissal" (Matter of Nigel H., 136 AD3d 1033, 1034 [internal quotation marks omitted]).
Here, a disposition of a period of probation of 18 months was the least restrictive dispositional alternative consistent with the appellant's needs and the community's need for protection (see Matter of Katherine W., 62 NY2d 947; Matter of Nigel H., 136 AD3d at 1034), given the seriousness of the offense and the recommendations made in the probation report (see Matter of Shemar G., 152 AD3d 591, 592; Matter of Tafari M., 90 AD3d 1052; Matter of Gustav D., 79 AD3d 868; Matter of Thomas D., 50 AD3d 897; Matter of Michael E., 48 AD3d 810).
BALKIN, J.P., SGROI, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court